UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8420


JULIAN EDWARD ROCHESTER,

                  Plaintiff - Appellant,

          v.

SENECA TOWN AND INSURANCE COMPANY; 1000 DEFENDANTS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Henry M. Herlong, Jr., Senior
District Judge. (2:08-cv-03417-HMH-RSC)


Submitted:     January 28, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julian Edward Rochester appeals the district court’s

order dismissing this action under 28 U.S.C. § 1915(e)(2)(B)

(ii) (2006).    We have reviewed the record and find no reversible

error.   Accordingly, we deny the motion for declaratory judgment

and   affirm   for   the   reasons    stated   by     the   district    court.

Rochester v. Seneca Town & Ins. Co., No. 2:08-cv-03417-HMH-RSC

(D.S.C. Oct. 8, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court     and   argument    would   not     aid   the

decisional process.

                                                                       AFFIRMED




                                      2